 19-10747-shl          Doc 351      Filed 04/24/20 Entered 04/24/20 21:44:13                   Main Document
                                                 Pg 1 of 31



DAVIDOFF HUTCHER & CITRON LLP                                                Hearing Date and Time
605 Third Avenue                                                             April 30, 2020, at 10:00 a.m.
New York, New York 10158
212.557.7200 (tel)
David H. Wander, Esq. (dhw@dhclegal.com)
Robert L. Rattet, Esq. (rlr@dhclegal.com)
Alexander R. Tiktin, Esq. (art@dhclegal.com)

Attorneys for Counsel Financial II LLC,
LIG Capital LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                      :   Chapter 11
                                                            :
JEFFREY LEW LIDDLE,                                         :   Case No. 19-10747 (SHL)
                                                            :   (Jointly Administered with Case No. 19-12346)
                                    Debtor.                 :   Related Doc. 249, 250 and 257
------------------------------------------------------------X

          SUPPLEMENTAL DECLARATION OF ROBERT L. RATTET IN FURTHER
          SUPPORT OF MOTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL
         LLC, AND COUNSEL FINANCIAL HOLDINGS LLC, PURSUANT TO § 1112(b)
           OF THE BANKRUPTCY CODE, TO CONVERT DEBTOR’S CHAPTER 11
                  REORGANIZATION TO A CHAPTER 7 LIQUIDATION

            ROBERT L. RATTET, declares under 28 U.S.C. §1746:

                  1.     I am a partner with Davidoff Hutcher & Citron LLP, attorneys for Counsel

  Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial Holdings LLC

  (“Holdings” and together with CF2 and LIG, “Counsel Financial”) and I submit this declaration in

  further support of the motion by Counsel Financial, pursuant to § 1112(b) of the Bankruptcy Code,

  to convert the Debtor’s chapter 11 reorganizations to chapter 7 liquidations.




                                                            1
19-10747-shl        Doc 351    Filed 04/24/20 Entered 04/24/20 21:44:13              Main Document
                                            Pg 2 of 31



Additional MORs

              2.      Approximately six months have passed since the motion to convert was filed

and, since then, the Debtor filed additional monthly operating reports that impact negatively on

this estate. In addition, undisclosed tax liabilities may render this estate administratively insolvent.

              3.      First, review of the Debtor’s most recent monthly operating reports shows

profligate spending that may constitute looting of the estate. Apparently, there are no checks on

the Debtor’s lavish and extravagant lifestyle.

              4.      Annexed as Exhibit “A” is a list of cash withdrawals by the Debtor totaling

$45,238. There are more than 152 ATM withdrawals, most in excess of $300, and the Debtor has

never accounted for any of these funds.

              5.      Annexed as Exhibit “B” is a list of payments for miscellaneous expenses

totaling $15,668.00, including $8,166 for suits from J. Press.

              6.      Annexed as Exhibit “C” is a list of payments to or for the benefit of the

Debtor’s adult children totaling $39,114.00.

              7.      Annexed as Exhibit “D” is a list of payments for his mansion in the Hamptons

totaling $52,190.

              8.      Annexed as Exhibit “E” is a list of payments for luxury vehicles and garaging

totaling $13,374.

              9.        Annexed as Exhibit “F” is a list of payments for memberships in private

clubs totaling $14,700, including a tennis club in Manhattan and a beach club in the Hamptons.

              10.     Annexed as Exhibit “G” is a list of payments by the Debtor for expensive

restaurants totaling $4,769.00.




                                                   2
19-10747-shl        Doc 351    Filed 04/24/20 Entered 04/24/20 21:44:13           Main Document
                                            Pg 3 of 31



              11.     Annexed as Exhibit “H” is a list of payments for wine storage totaling $3,000.

While the Debtor claims to have transferred most of his wine collection to his wife and daughter

(without any consideration), his estate is paying the monthly storage charges.

              12.     Annexed as Exhibit “I” is a list of payments totaling $16,280 for storage of

personal property.

              13.     Annexed as Exhibit “J” is a list of payments for monthly rent towards a

luxury apartment totaling $80,948.00.

              14.       Annexed as Exhibit “K” is a list of the Debtor’s accrued professional fees

totaling $952,034.29 through December 2019 for Foley Hoag and through January 2020 for

EisnerAmper.

              15.       Annexed as Exhibit “L” is a schedule of ongoing losses by the Debtor’s

estate. Excluding professional fees, the Debtor’s estate lost $287,897. With accrued professional

fees, the Debtor’s estate lost $1,239,931.29.

Undisclosed Tax Liabilities

              16.       Upon information and belief, the Debtor has tax liabilities not disclosed on

the monthly operating reports. Specifically, the Debtor may have a huge post-petition tax liability

for 2019 based upon taxable income passed through from the Debtor’s law firm, a professional

partnership. It is also unclear whether the Debtor has been making quarterly tax payments based

upon his $15,000 monthly draw.

              17.       In addition to the three Counsel Financial entities’ claims totaling

$9,238,086.37 against the Debtor, the chapter 11 trustee of Liddle & Robinson LLP has filed a

claim of $6,750,000.00 against the Debtor. The Debtor’s only remaining unencumbered assets are

approximately $350,000 in the Debtor’s DIP account and a parcel of real property in Quiogue, NY



                                                  3
19-10747-shl        Doc 351      Filed 04/24/20 Entered 04/24/20 21:44:13          Main Document
                                              Pg 4 of 31



valued by the Debtor at $500,000.

              18.       In sum, the Debtor is hopelessly insolvent and unable to propose a plan. As

a result of the conduct of the Debtor and the unexplained transfers, as set forth above, we suggest

that the Court consider referring this matter to the U.S. Attorney’s Office for further investigation

for potential violations of 18 U.S.C. § 152, et. seq.

              19.       The Debtor has been given more than a year to reorganize and the results

have been a disaster for this estate. It is time to end the ongoing losses and convert this case to

chapter 7.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Executed this 24th day of April, 2020

                                                              /s/ Robert L. Rattet
                                                              Robert L. Rattet, Esq.




                                                  4
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                      Pg 5 of 31




                         EXHIBIT A
    19-10747-shl     Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                 ATMPg
                                            WITHDRAWALS
                                              6 of 31
19-10747
Date       Amount
 3/30/2020     303.00
 3/30/2020     101.00
 3/30/2020     303.00
 3/26/2020     303.00
 3/23/2020     303.00
 3/23/2020     303.00
 3/23/2020     303.00
 3/20/2020     303.00
 3/19/2020     300.00
 3/18/2020     303.00
 3/17/2020     303.00
 3/16/2020     300.00
 3/12/2020     300.00
 3/10/2020     300.00
  3/5/2020     300.00
  3/2/2020     300.00
  3/2/2020     300.00
 2/24/2020     300.00
 2/21/2020     300.00
 2/20/2020     300.00
 2/18/2020     300.00
 2/13/2020     300.00
 2/12/2020     300.00
 2/11/2020     300.00
 2/10/2020     300.00
  2/5/2020     300.00
  2/3/2020     300.00
 1/31/2020     303.00
 1/29/2020     300.00
 1/27/2020     300.00
 1/21/2020     300.00
 1/21/2020     300.00
 1/17/2020     300.00
 1/13/2020     300.00
 1/13/2020     300.00
 1/13/2020     300.00
  1/8/2020     300.00
  1/7/2020     300.00
  1/6/2020     300.00
  1/2/2020     300.00
12/31/2019     303.00
12/30/2019     303.00
12/30/2019     303.00
12/30/2019     303.00
12/26/2019     303.00
12/24/2019     303.00
    19-10747-shl     Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                 ATMPg
                                            WITHDRAWALS
                                              7 of 31
19-10747
 12/23/2019       303.00
 12/20/2019       303.00
 12/17/2019       303.00
 12/16/2019       300.00
  12/9/2019       300.00
  12/6/2019       200.00
  12/4/2019       300.00
  12/2/2019       300.00
 11/27/2019       303.00
 11/25/2019       300.00
 11/20/2019       300.00
 11/18/2019       300.00
 11/15/2019       300.00
 11/12/2019       300.00
 11/12/2019       300.00
 11/12/2019       300.00
  11/7/2019       300.00
  11/4/2019       200.00
  11/4/2019       300.00
 10/31/2019       300.00
 10/29/2019       303.00
 10/24/2019       303.00
 10/22/2019       300.00
 10/18/2019       303.00
 10/15/2019       300.00
 10/11/2019       300.00
  10/9/2019       300.00
  10/7/2019       300.00
  10/7/2019       300.00
  10/4/2019       200.00
  10/3/2019       200.00
  9/30/2019       300.00
  9/27/2019       300.00
  9/23/2019       300.00
  9/20/2019       300.00
  9/18/2019       300.00
  9/13/2019       300.00
  9/13/2019       300.00
   9/9/2019       300.00
   9/5/2019       300.00
   9/4/2019       300.00
   9/4/2019       300.00
   9/3/2019       300.00
  8/29/2019       300.00
  8/28/2019       300.00
  8/26/2019       300.00
  8/23/2019       300.00
    19-10747-shl     Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                 ATMPg
                                            WITHDRAWALS
                                              8 of 31
19-10747
  8/20/2019       300.00
  8/12/2019       200.00
  8/12/2019       300.00
   8/9/2019       300.00
   8/8/2019       300.00
  7/31/2019       300.00
  7/30/2019       300.00
  7/26/2019       300.00
  7/25/2019       300.00
  7/22/2019       300.00
  7/15/2019       300.00
  7/10/2019       300.00
   7/9/2019       300.00
   7/5/2019       300.00
   7/3/2019       300.00
   7/1/2019       300.00
  6/28/2019       300.00
  6/24/2019       300.00
  6/24/2019       200.00
  6/21/2019       300.00
  6/18/2019       300.00
  6/17/2019       300.00
  6/14/2019       300.00
  6/12/2019       300.00
  6/10/2019       200.00
   6/7/2019       300.00
   6/5/2019       300.00
   6/3/2019       200.00
  5/31/2019       300.00
  5/28/2019       300.00
  5/24/2019       300.00
  5/22/2019       300.00
  5/20/2019       300.00
  5/20/2019       300.00
  5/16/2019       500.00
  5/16/2019       300.00
  5/14/2019       300.00
  5/13/2019       203.00
   5/9/2019       300.00
   5/8/2019       300.00
   5/6/2019       200.00
   5/6/2019       200.00
   5/6/2019       300.00
   5/2/2019       200.00
   5/1/2019       450.00
   5/1/2019       300.00
  4/29/2019       203.00
    19-10747-shl     Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                 ATMPg
                                            WITHDRAWALS
                                              9 of 31
19-10747
  4/24/2019      300.00
  4/22/2019      203.00
  4/22/2019      203.00
  4/18/2019      300.00
  4/16/2019      200.00
  4/10/2019      200.00
   4/8/2019      200.00
   4/8/2019      203.00
   4/8/2019      203.00
   4/4/2019      200.00
  3/29/2019      100.00
  3/11/2019    2,000.00
      Date: $ 45,238.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 10 of 31




                         EXHIBIT B
    19-10747-shl     Doc 351     Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                     Miscellaneous
                                             Pg 11 of 31
19-10747
Date        Amount        Purpose
 3/31/2020     3,690.00   Transfer to Citibank
 3/17/2020     8,166.00   J. Press - Suit Purchases
 1/23/2020       179.00   Hampton's Wine shop
 12/9/2019     1,000.00   Meurice Garment Care Dry Cleaning
 11/4/2019       233.00   Sutton Wine shop
  8/6/2019     1,000.00   Meurice Garment Care Dry Cleaning
  5/6/2019     1,000.00   Dry cleaners
 3/15/2019       400.00   Transfer to J Liddle
     Total: $ 15,668.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 12 of 31




                         EXHIBIT C
      19-10747-shl        Doc 351    Filed 04/24/20 Entered 04/24/20 21:44:13           Main Document
JEFFREY LIDDLE CH. 11 –                  TRANSFERS
                                                 PgTO
                                                    13CHILDREN
                                                       of 31
19-10747
Date           Amount        Purpose
    3/31/2020     3,200.00   Daughter's rent payment
    2/28/2020     1,600.00   Daughter's rent
     2/5/2020     1,600.00   Daughter's rent
   12/20/2019     1,600.00   Daughter's rent payment
   11/29/2019     1,600.00   Daughter's rent payment
    11/1/2019     1,600.00   Daughter's rent
    10/7/2019     1,600.00   Daughter's rent payment
    10/2/2019     2,500.00   Attorney retainer for son
     9/6/2019     1,600.00   Daughter's rent payment
    8/12/2019     1,050.00   Son's rent payment
     8/9/2019       500.00   transfer to daughter - ulitilities and other incidentals
     8/2/2019     1,600.00   Daughter's rent
     7/9/2019     1,050.00   Son's rent
     7/8/2019     8,214.00   Son's tuition
     7/2/2019     1,600.00   Daughter's rent
     6/6/2019     1,050.00   Son's rent
    5/31/2019     1,600.00   Daughter's expenses - rent
     5/3/2019     1,500.00   Daughter's expenses - rent
     5/1/2019     1,600.00   Daughter's expenses
     5/1/2019       450.00   Daughter's expenses
     5/1/2019     2,000.00   Son's rent/ utilities
        Total: $ 39,114.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 14 of 31




                         EXHIBIT D
      19-10747-shl        Doc 351     Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                      Hamptons Property
                                                  Pg 15 of 31
19-10747
Date        Amount         Purpose
2/28/2020         45.00    PSEG - Electric Utility for Hamptons Property
2/28/2020        258.00    PSEG - Electric Utility for Hamptons Property
2/10/2020        136.00    PSEG - Electric Utility for Hamptons Property
2/10/2020        650.00    PSEG - Electric Utility for Hamptons Property
7/18/2019     38,587.00    Hampton home quarterly tax
7/10/2019        130.00    PSEG
7/10/2019        843.00    PSEG
6/18/2019        235.00    Bill payment for Hamptons Property
6/10/2019      2,143.00    Fuel and heating for Hamptons Property
6/10/2019      8,000.00    Hamptons property taxes
6/10/2019        338.00    Bill payment for Hamptons Property
5/17/2019        825.00    Housekeeper for Hamptons Property
     Total: $ 52,190.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 16 of 31




                         EXHIBIT E
      19-10747-shl        Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                      Transportation
                                                Pg 17 of 31
19-10747
Date        Amount         Purpose
  3/3/2020       963.00    Car Lease payment
 2/11/2020       963.00    Car Lease payment
 2/11/2020       963.00    Car Lease payment
 10/7/2019       963.00    Car Lease payment
 9/16/2019       963.00    Car Lease payment
 7/15/2019       560.00    Garage monthly payment
 7/12/2019     2,888.00    Car Lease Payment
12/18/2019     1,926.00    Car Lease Payments
 5/16/2019       124.00    Garage
  5/9/2019       560.00    Garage monthly payment
  5/6/2019     1,926.00    Car lease payment
 4/19/2019       575.00    Sutton Parking
     Total: $ 13,374.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 18 of 31




                         EXHIBIT F
      19-10747-shl        Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13          Main Document
JEFFREY LIDDLE CH. 11 –                       Memberships
                                                Pg 19 of 31
19-10747
Date        Amount           Purpose
  3/2/2020      1,750.00     Maintenance -- Swordfish club
  3/2/2020      2,290.00     Pool remediation -- Swordfish club
 2/18/2020      1,625.00     Member dues --Swordfish club
 1/30/2020        450.00     The Wine and Food Society Annual Membership dues
10/11/2019      7,650.00     Roosevelt Island Racquet -tennis membership *less reimbursement amount*
 7/29/2019        935.00     Wine and Food Society membershp dues
     Total: $ 14,700.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 20 of 31




                         EXHIBIT G
      19-10747-shl        Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                      RESTAURANTS
                                                Pg 21 of 31
19-10747
Date        Amount        Purpose
 2/10/2020      238.00    Yara
 2/10/2020      238.00    Yara
 1/15/2020      412.00    Sushi by Bou
 1/13/2020      310.00    LaGoulue Restaurant
  1/6/2020      470.00    Dining
10/28/2019      137.00    Ethos Gallery
10/21/2019      138.00    La Villeta
 10/7/2019      160.00    Arties
 10/7/2019      165.00    The Wine House
 10/4/2019      239.00    Altesi Restaurant
 9/30/2019      175.00    Bobby Vans
 9/19/2019      112.00    Afghan Kebab
 9/19/2019      262.00    Grand Central
  9/9/2019      373.00    21 Club
  9/3/2019      118.00    Westhampton Dining
 8/20/2019      207.00    Boat Basin
  7/5/2019      154.00    Ethos Gallery
 6/19/2019      159.00    Bistro Vendoma
 6/10/2019      496.00    Sushi Seiki
  6/6/2019      206.00    Crave NY
     Total: $ 4,769.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 22 of 31




                         EXHIBIT H
      19-10747-shl        Doc 351    Filed 04/24/20 Entered 04/24/20 21:44:13           Main Document
JEFFREY LIDDLE CH. 11 –                  TRANSFERS
                                                 PgTO
                                                    23CHILDREN
                                                       of 31
19-10747
Date           Amount        Purpose
    3/31/2020     3,200.00   Daughter's rent payment
    2/28/2020     1,600.00   Daughter's rent
     2/5/2020     1,600.00   Daughter's rent
   12/20/2019     1,600.00   Daughter's rent payment
   11/29/2019     1,600.00   Daughter's rent payment
    11/1/2019     1,600.00   Daughter's rent
    10/7/2019     1,600.00   Daughter's rent payment
    10/2/2019     2,500.00   Attorney retainer for son
     9/6/2019     1,600.00   Daughter's rent payment
    8/12/2019     1,050.00   Son's rent payment
     8/9/2019       500.00   transfer to daughter - ulitilities and other incidentals
     8/2/2019     1,600.00   Daughter's rent
     7/9/2019     1,050.00   Son's rent
     7/8/2019     8,214.00   Son's tuition
     7/2/2019     1,600.00   Daughter's rent
     6/6/2019     1,050.00   Son's rent
    5/31/2019     1,600.00   Daughter's expenses - rent
     5/3/2019     1,500.00   Daughter's expenses - rent
     5/1/2019     1,600.00   Daughter's expenses
     5/1/2019       450.00   Daughter's expenses
     5/1/2019     2,000.00   Son's rent/ utilities
        Total: $ 39,114.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 24 of 31




                         EXHIBIT I
       19-10747-shl       Doc 351    Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –               PERSONAL PROPERTY
                                                 Pg 25 of STORAGE
                                                          31
19-10747
Date           Amount         Purpose
     3/5/2020         2672    South Fork Storage
     1/6/2020         1,944   South Fork Storage
     1/6/2020         1,944   South Fork Storage
   11/15/2019         1,944   South Fork Storage
    10/3/2019         1,944   South Forks Storage
     9/3/2019         1,944   South Fork Storage
     8/6/2019         1,944   South Fork Storage
     6/4/2019         1,944   South Fork Storage
        Total: $ 16,280.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 26 of 31




                         EXHIBIT J
      19-10747-shl        Doc 351    Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
JEFFREY LIDDLE CH. 11 –                       RentPg
                                                   Payments
                                                     27 of 31
19-10747
Date        Amount        Purpose
 3/3/2020      9,500.00   Personal Rent
 2/1/2020           -     Personal Rent
 1/1/2020           -     Personal Rent
12/1/2019           -     Personal Rent
11/6/2019      7,800.00   Personal Rent
10/7/2019      7,800.00   Personal Rent
 9/9/2019      7,800.00   Personal Rent
 8/6/2019      7,800.00   Personal Rent
 7/3/2019      7,800.00   Personal Rent
 6/4/2019      7,800.00   Personal Rent
 5/7/2019      7,500.00   Personal Rent
 4/4/2019      7,300.00   Personal Rent
3/18/2019      9,848.00   Personal Rent
     Total: $ 80,948.00
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 28 of 31




                         EXHIBIT K
        19-10747-shl   Doc 351     Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                          CASE NO. 19-10747
                                               Pg 29  of 31
                                         PROFESSIONAL FEES

                                   Amount of
                                   Compensation    Total Compensation
Time Period             Doc #      Requested       Net of Holdback
EisnerAmper, LLP
4/26/19-5/31/19              189         43,850.50            35,140.04
6/1/19-6/30/19               190         31,670.50            25,560.70
7/1/19-7/31/19               191         32,498.50            26,020.10
8/1/2019-8/30/2019           192         21,460.50            17,147.90
9/1/2019-9/30-2019           215         12,210.50             9,768.40
10/1/19-10/31/19             239          5,795.00             4,636.00
11/1/19-11/30/19             298          8,204.00             6,568.20
12/1/19-12/31/19             299          8,630.00             6,918.30
1/1/2020-1/31/2020           327          4,802.50             3,859.00
                        Subtotal: $     169,122.00 $         135,618.64

Foley Hoag LLP
4/27/19-5/31/19              222        163,824.90           131,059.92
6/1/29-6/3019                223        142,996.05           116,668.02
7/1/19-7/31/19               224        120,968.10            99,982.04
8/1/19-8/31/19               225         62,887.50            52,018.11
9/1/19-9/30/19               242         32,671.00            27,567.19
10/1/19-10/31/19             243         41,872.95            34,374.99
11/1/19-11/30/19             325         42,875.55            36,682.37
12/1/19-12/31/19             326         39,032.64            32,271.55
                        Subtotal: $     647,128.69 $         530,624.19

Torys LLP                       287 $   135,783.60 $         108,626.08

Total                               $   952,034.29 $         774,868.91
19-10747-shl   Doc 351   Filed 04/24/20 Entered 04/24/20 21:44:13   Main Document
                                     Pg 30 of 31




                         EXHIBIT L
       19-10747-shl     Doc 351      Filed 04/24/20     Entered 04/24/20 21:44:13       Main Document
                                    19-10747 LIDDLE
                                                 PgOPERATING
                                                    31 of 31 LOSSES

                                                                                *Excluding L&R
                                                           Cash Flow            related costs,
                              Personal      Personal       (excluding           transfers, and
Date              MOR Doc.    Income*       Expenses*      professional fees) reimbursements
         3/1/20      349.00        3,760.00     44,240.00           (40,480.00)
         2/1/20      336.00       48,760.00     25,953.00            22,807.00
         1/1/20      320.00        7,491.00     66,685.00           (59,194.00)
        12/1/19      295.00       33,701.00     54,284.00           (20,583.00)
        11/1/19      282.00       75,001.00     72,488.00             2,513.00
        10/1/19      234.00        6,701.00     30,931.00           (24,230.00)
         9/1/19      199.00        3,701.00     23,512.00           (19,811.00)
         8/1/19      198.00        3,701.00     62,078.00           (58,377.00)
         7/1/19      156.00        3,701.00     73,154.00           (69,453.00)
         6/1/19      128.00        3,701.00     38,293.00           (34,592.00)
         5/1/19       97.00        3,701.00     47,462.00           (43,761.00)
         4/1/19       86.00       75,048.00     18,069.00            56,979.00
         3/1/19       80.00          425.00         140.00              285.00
                                                     Total: $     (287,897.00)
                                            Average
                                            monthly
                                            deficit:        $      (22,145.92)
